[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
AMENDED MEMORANDUM OF DECISION
This case is a claim for a declaratory judgment requiring a referendum on items on the call of the Annual Budget Meeting as provided under Sec. 2-5 of the Columbia Town Charter in the event that the conditions of Sec. 7-7, C.G.S. are met.
This Court finds that the Charter of the Town of Columbia is the organic law of the town and it does not provide for a referendum on the budget.
Shelton v. Commissioner, 193 Conn. 506 (1984) holds that Home Rule prohibits the legislature from encroaching on matters of purely local concern, such as organization of local government or local budgeting policy. Caulfield v. Noble, 178 Conn. 90-91.
Section 2.5 of the Charter (Columbia) excepts the annual budget from a referendum, and nothing in Article 8 of the Charter amends, modifies or contradicts that.
West Hartford Taxpayer Assoc. Inc. v. Streeter,190 Conn. 736 (1983) enforces the authority of a charter.
Therefore, the plaintiff's request for declaratory judgment that Sec. 2.5 of the Columbia Town Charter provides for a referendum vote on items on the call of an Annual Budget Meeting in the event that the conditions of Sec. 7-7, C.G.S., are met is denied.
DUNN, J. CT Page 3972
[EDITORS' NOTE:  THIS PAGE IS BLANK.] CT Page 3973
[EDITORS' NOTE:  THIS PAGE IS BLANK.] CT Page 3974
[EDITORS' NOTE:  THIS PAGE IS BLANK.] CT Page 3975